Citation Nr: 1538626	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-42 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sores on the hands and feet, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

3.  Entitlement to service connection for a prostate disorder, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

5.  Entitlement to service connection for a urinary disorder, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

7.  Entitlement to service connection for right side edema, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

8.  Entitlement to service connection for myasthenia gravis, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

9.  Entitlement to service connection for loss of nerve function, to include as secondary to service-connected disabilities and medications prescribed for those disabilities, and/or exposure to herbicides.

10.  Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus.

11.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1973, and February 1975 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007, January 2010, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

Along with the claims captioned above, the Veteran also perfected an appeal of a claim for entitlement to service connection for a heart disorder.  See September 2009 statement of the case (SOC) and October 2009 VA Form 9.  However, as the RO granted service connection for ischemic heart disease in a May 2011 rating decision, this claim will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The April 2014 SOC addressed claims for higher ratings for peripheral neuropathy of the upper and lower bilateral extremities, in addition to the claims involving diabetes, edema, myasthenia gravis, and loss of nerve function.  However, as the Veteran excluded the claims for peripheral neuropathy from appeal in his May 2014 VA Form 9, the claims for higher ratings for peripheral neuropathy of the extremities will not be addressed below.

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has considered that effective May 24, 2010, the Veteran was awarded a combined schedular rating of 100 percent.  However, as the holding of Bradley v. Peake, 22 Vet. App. 280 (2008) may be applicable, and the Veteran's combined disability rating and its effective date may change given the development required, the Board has not yet limited the claim for a TDIU to a particular portion of the appeal period. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issue of entitlement to service connection for myelodysplastic syndrome was raised by the Veteran in August 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entry August 7, 2015.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Send the Veteran VCAA notice on the claims for service connection that includes an explanation of what information or evidence is needed to substantiate the claims on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2015).

2.  Provide appropriate VCAA notice with respect to the claim for a TDIU.  As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders:
   a.  sores on the hands and feet
   b.  headaches
   c.  a prostate disorder
   d.  erectile dysfunction
   e.  a urinary disorder
   f.  hypertension
   g.  right side edema
   h.  myasthenia gravis
   i.  loss of nerve function.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

a.  The examiner must state whether the Veteran has prostate cancer now, or had prostate cancer at any point during the appeal.  

b.  The examiner must state whether the evidence clearly and unmistakably establishes (i.e. whether it is medically and factually undebatable) that a headache disorder preexisted the Veteran's active service, and if so, whether it clearly and unmistakably (i.e., whether it is medically and factually undebatable) was not permanently aggravated beyond its normal progression by service.

c.  If a headache disorder did not clearly and unmistakably preexist the Veteran's active service, and for all other claimed disorders, the examiner must provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, including the Veteran's presumed exposure to herbicides (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability (presently including posttraumatic stress disorder (PTSD), tinnitus, diabetes mellitus, peripheral neuropathy of all extremities, hearing loss, and ischemic heart disease), to include medications used to treat the Veteran's service-connected disabilities, and (iii.) whether the disorder manifested within one year of separation from service.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* August 2015 contentions of the Veteran that the medications currently prescribed to treat his service-connected disabilities have caused or aggravated the conditions claimed on appeal, with attached literature on his current medications.  VBMS Entries August 8, 2015.

* Service treatment records (STRs) devoid of documentation of the conditions claimed on appeal, other than documentation of headaches and hypertension as described below.

* As for sores on the hands and feet, December 2009 VA examination report finding the condition was not caused by diabetes mellitus, without addressing aggravation or the Veteran's medications.

* As for a headache disorder, December 1966 Report of Medical History on entry into service documenting headaches.  VBMS Entry January 29, 2007,p. 4/55.  Additionally, August 2009 VA examination report finding the headache disorder was likely related to stress, but also stating that the matter could not be resolved without resorting to mere speculation since the Veteran was not receiving appropriate therapy for his headaches.  The examiner did not address aggravation or the Veteran's medications.

* As for erectile dysfunction, August 2009 and December 2009 VA examination report finding the condition was not caused by diabetes mellitus PTSD without addressing aggravation or the Veteran's medications.  The examiner suggested the condition could be related to the Veteran's heart disorder.

* As for a prostate disorder and urinary disorder, August 2009 VA examination report documenting benign prostatic hypertrophy and frequent urination with poor stream and nocturia.  The examiner did not offer an opinion on etiology.

* As for hypertension, undated Report of Medical History at discharge showing the Veteran's self-report of high or low blood pressure, without documentation of hypertension in the STRs.  VBMS Entry January 29, 2007,p. 6/55.  August 2009 and December 2009 VA examination report finding the condition was not caused by diabetes mellitus or PTSD, without addressing aggravation or the Veteran's medications.  

* As for edema, March 2013 VA treatment records documenting right-sided edema.  Virtual VA Entry  May 15, 2013, p. 71/485.  December 2009 VA examination report finding the condition was not caused by diabetes mellitus, without addressing aggravation or the Veteran's medications.  

* As for myasthenia gravis and loss of nerve function, April 2013 VA treatment records documenting a diagnosis of myasthenia gravis, and September 2013 VA examination report documenting associated muscular weakness and essential tremors. Virtual VA Entry  May 15, 2013, p. 25/485, December 17, 2013, p. 51/155.  The file does not contain an opinion on secondary service connection for the claim.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Also after all available records have been associated with the claims file/e-folder, determine if any further factual development is required as to the claim for an increased rating for diabetes mellitus.

Then schedule the Veteran with an examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.
The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:
* August 2009 VA examination report documenting the Veteran's report that he had last worked in 2007, and that he stopped working due to heart problems.   VBMS Entry August 22, 2009

* August 2009 VA examination report documenting the Veteran's report that he had stopped working due to age discrimination.   VBMS Entry August 10, 2009.

* August 2009 VA psychiatric examiner's finding that, "he does not describe any significant difficulties with
work functioning related to psychological distress," but that "it is likely that his neuropathy and other
physical/medical problems would impact the range of employment opportunities that he is able to successfully complete."   VBMS Entry August 5, 2009.

* December 2009 VA examination report for diabetes documenting the Veteran's report that he stopped working in 2007 due to physical disabilities.   VBMS Entry December 14, 2009.

* September 2013 VA examination reports documenting that the Veteran's diabetes and peripheral neuropathy impact his ability to work, although he could perform sedentary work.  Virtual VA Entry September 23, 2013.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected rating for the diabetes mellitus which must then be readjudicated.  

In readjudicating the diabetes mellitus, the RO must address the VA examination findings on the claims for service connection to determine whether the Veteran has complications related to his diabetes that are noncompensable.  38 C.F.R. § 4.119, Diagnostic Code 7913.

6.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







